

116 HRES 277 IH: Affirming the importance of access to safe, quality education, including protection from attacks on education, for children in conflict settings.
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 277IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Mrs. Lowey (for herself and Mr. Chabot) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONAffirming the importance of access to safe, quality education, including protection from attacks on
			 education, for children in conflict settings.
	
 Whereas providing children with education is critical to the international, humanitarian, and development efforts of the United States;
 Whereas 142,000,000 children live in high-intensity conflict zones, according to a February 2019 report from Save the Children;
 Whereas grave violations against children, which are defined by the United Nations Security Council as the killing and maiming of children, recruitment or use of children as soldiers, sexual violence against children, abduction of children, and attacks against schools or hospitals, have nearly tripled since 2010;
 Whereas attacks on education settings, including targeted killings, sexual and gender-based violence, abduction, child recruitment, intimidation, threats, military occupation, and destruction of property, are common tactics in conflict;
 Whereas there were 1,432 verified attacks on schools in conflict contexts in 2017, according to the United Nations Secretary General’s annual report on children and armed conflict;
 Whereas conflict limits educational opportunities for millions of students worldwide, and regions with low rates of education have a 50-percent chance of experiencing conflict;
 Whereas 27,000,000 children of primary and lower secondary school age are out of school in 24 conflict-affected countries, and refugee children are 5 times more likely to be out of school as compared to nonrefugee children;
 Whereas only 61 percent of refugee children attend primary school compared to 92 percent of nonrefugee children, only 23 percent of refugee adolescents attend secondary school compared to 84 percent globally, and only 1 percent of refugee children make it to a university;
 Whereas education in emergencies is lifesaving, providing access to critical services, including nutrition, health services, mental health and psychosocial support, water, sanitation, and hygiene;
 Whereas education supports children’s safety and well-being as part of child protection strategies; Whereas education accounts for less than 2 percent of total global humanitarian funding and child-specific protection programs account for 0.53 percent;
 Whereas girls and boys experience conflict differently, encounter distinct gender-related barriers to education, and require gender-responsive and context-specific approaches to education, child protection, and health services, including mental health and psychosocial support programming;
 Whereas girls, children with disabilities, and those impacted by traumatic experiences living in conflict contexts face significant barriers to access, enrollment, and attendance in schools;
 Whereas access to quality educational opportunities can contribute to peace and security as well as mitigate factors that lead to conflict and displacement; and
 Whereas Congress passed the Reinforcing Education Accountability in Development Act (Public Law 115–56), and the Protecting Girls’ Access to Education in Vulnerable Settings Act (Public Law 115–442), which recognize the importance of education in crisis and conflict situations, and require reporting on progress toward a comprehensive United States strategy to promote quality basic education in partner countries and address the needs of displaced girls: Now, therefore, be it
	
 That the House of Representatives— (1)condemns attacks on education settings, including violence against schools, the military use of schools, acts of sexual violence against children in school settings, and the abduction and recruitment of children into armed forces from schools;
 (2)affirms the commitment of the United States Government to support educational services for children affected by conflict, including the most vulnerable and marginalized, beginning in the earliest phases of humanitarian response efforts—
 (A)to save lives and facilitate access to critical services, including nutrition, health, psychosocial support, water, sanitation, and hygiene;
 (B)to support physical, psychosocial, and cognitive protection; and (C)to support greater short- and long-term stability, promote peace, and support the vital contributions of women and girls to communities, nations, and regions around the world; and
 (3)calls on the United States Government— (A)to monitor attacks on education settings, including attacks on schools, teachers, and students, and attacks that are gender-related, and to use that information to support effective and coordinated diplomatic and programmatic responses;
 (B)to hold accountable all parties, including government and non-state actors, responsible for attacks on schools and other grave violations against children in armed conflict;
 (C)to support policies and programs to return refugee children to educational settings as soon as possible upon arrival in a host country;
 (D)to provide support for the inclusion of refugee children in host country national education plans and systems whenever possible;
 (E)to recognize that education in emergencies and child protection programs are lifesaving and complementary efforts that are strongest when equally supported;
 (F)to ensure that marginalized children in conflict settings, especially girls, children with disabilities, those suffering from trauma, and those excluded from access to quality and inclusive education due to other causes, are able to access safe, quality education;
 (G)to ensure appropriate training and support for teachers to best support students’ distinct needs, including their psychosocial well-being, and to apply conflict-sensitive and gender-responsive approaches;
 (H)to encourage the inclusion of child protection experts in peacekeeping missions, to push for reporting requirements on attacks on schools and children in peacekeeping mandates, and to support the inclusion of child rights experts in justice and accountability mechanisms;
 (I)to support preventative measures, such as early warning systems and rapid response mechanisms, in places where attacks on education occur or are highly likely to occur; and
 (J)to work in collaboration with civil society experts to better prevent and respond to attacks on education, and with relevant multilateral institutions and other nations to share responsibility for monitoring, preventing, and responding to attacks on education.
				